Froessel, J.
This is a motion by the owner of the equity, in an action to foreclose a mortgage, for a stay pursuant to the provisions of the Soldiers’ and Sailors’ Civil Relief Act of 1940, as amended (U. S. Code, tit. 50, Appendix, § 501 et seq.).
The soldier owner, at the time of Ms induction into the service, was earning sixty dollars per week. He is now earning fifty dollars per month, and his father, seventy-three years old and dependent upon Mm for support, receives an Army allotment of tMrty-seven dollars per month.
*298Upon the facts disclosed by the papers before me, the motion will be granted on condition that there be paid on account of taxes the sum of five dollars per month, which the attorney for the defendants agreed to pay upon the argument, without prejudice to the right of the plaintiff to apply to the court, in the event that there is any change in the situation of the soldier or his father. The order may contain a further provision that a statement, under oath, shall be furnished to the plaintiff every two months as to whether or not there is any change in the existing circumstances.
Settle order on notice.